Citation Nr: 1630803	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-12 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1960 to March 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is of record.  At the hearing, the Veteran orally entered a waiver for evidence submitted after the case had been certified to the Board.  Moreover, the Board notes that the automatic waiver provision applies in this case, as the appeal was certified after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial agency of original jurisdiction (AOJ ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's current bilateral hearing loss is at least as likely as not the result of an in-service event or injury.




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Law and Analysis

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

As discussed in greater detail below, the Board finds that the evidence of record supports a grant of service connection for bilateral hearing loss.  First, there is evidence of a current disability.  A March 2013 VA examiner diagnosed sensorineural hearing loss, and audiometric testing revealed a hearing loss disability that meets the criteria under 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.303(a).  Second, there is evidence of an in-service event, disease, or injury, as the Veteran provided competent and credible lay statements regarding noise exposure in service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Third, there is an April 2015 positive nexus opinion indicating that the Veteran's current hearing loss is related to his military noise exposure. 

The Veteran contends that his bilateral hearing loss began in service.  Specifically, he asserts that he worked as a crewmember directing aircraft pilots, and that he did not always wear hearing protection.  See Bd. Hrg. Tr. at 3-4.  Additionally, the Veteran stated that the noise level was extremely loud and that the hearing protection did not help much.  Id. at 4.  Importantly, the Veteran stated that he noticed very faint hearing loss while in service, and that noticed that his hearing was getting worse about a year to a year and a half after he got out of service.  Id. at 5-6.  The Board notes that the Veteran's DD Form 214 reflects that the Veteran was a jet engine mechanic.  Thus, the Board finds that the Veteran has competently and credibly reported in-service noise exposure.

The Veteran was afforded a March 2013 VA examination, during which the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Although the examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service, the examiner did not address the Veteran's contention that his hearing was getting worse about a year to a year and a half after he got out of service.  Thus, the Board finds that the March 2013 VA examiner's opinion lacks probative value.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").

In April 2015, the Veteran obtained a private medical opinion regarding the etiology of his current bilateral hearing loss.   The physician noted that the Veteran worked as a jet engine mechanic, and was exposed to jet engine flight line noise without the use of hearing protection.  Additionally, the physician noted that the Veteran noticed the onset of hearing loss shortly after leaving service and that, since that time, his hearing has continued to decline.  Ultimately, the physician opined that, based on the history of the Veteran's excessive noise exposure, his hearing loss is a result of time spent in service.  The Board finds that the April 2015 private opinion is based on an accurate factual premise and is of significant probative value.  

Ultimately, the Board finds that the evidence establishes that it is at least as likely as not that the Veteran's current bilateral hearing loss is the result of an in-service event or injury.  As noted above, the Veteran has stated that he has had hearing loss shortly after leaving service.  The Board finds that the Veteran has competently and credibly reported his in-service noise exposure.  Additionally, the April 2015 private medical opinion states that the Veteran's hearing loss disability is at least as likely as not related to his in-service noise exposure.

Accordingly, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a bilateral hearing loss that is related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, service connection for bilateral hearing loss is warranted.



ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


